Citation Nr: 1542086	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for hearing loss.


FINDING OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral hearing loss for VA disability purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all required notice has been given to the Veteran.  

The Board also notes that the Veteran was not scheduled for a VA examination to determine whether he has bilateral hearing loss that may be related to service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claim, the Board notes that there is no competent medical evidence of record of a current hearing loss disability, and the Veteran has not specifically reported or described how his claimed hearing loss may be associated with service, other than to report that he had documented hearing loss on entry into service but no hearing loss shown on separation from service.  While the Veteran contends he has hearing loss related to service, nowhere in the record is there any indication of how current hearing loss may be associated with service.  Thus, even under the low threshold established by McLendon, the Board finds that without any indication of how hearing loss may be associated with service, a VA examination on this issue is not warranted or necessary.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service treatment records for the Veteran, and neither the Veteran nor the record has suggested any post-service treatment records which need to be obtained.  Further, as noted above, a VA examination is not necessary in this matter.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he should be entitled to service connection for hearing loss, based on an assertion that his service entrance examination showed he had hearing loss going into service.  He argues that although his separation examination reported his hearing had improved, his hearing could not have improved in 14 months without a miracle taking place. 

The Board notes that review of service treatment records (STRs) shows that the Veteran underwent audiometric testing for induction in August 1970,which revealed hearing loss, and an audiometric test at separation in November 1971 showed normal hearing in each ear.  What is missing in this case is competent evidence of current hearing loss disability as well as an indication (or allegation) as to how the Veteran incurred or aggravated hearing loss during service.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (upholding VA's requirement that claimants seeking compensation for hearing loss must meet the requirements of section 3.385).  While the Veteran has contended he should be entitled to service connection for hearing loss, he appears to base his claim on the fact that audiometric testing showed he had hearing loss on induction, and that although no hearing loss was shown on audiometric testing at separation, this would not have been possible without a miracle.  The Veteran has not, however, reported the circumstances of any hearing loss sustained or aggravated during service or the circumstances during service (i.e. exposure to excessive noise, etc.) that may have caused hearing loss to develop after service.  In that regard, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See 38 C.F.R. § 3.303(d); see also Hensley v. Brown, supra. 

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss related to service.  With regard to a current diagnosis of hearing loss, whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the present case, the Veteran has not reported a contemporaneous medical diagnosis, nor has a medical professional related any averred symptoms of hearing loss to a diagnosis of hearing loss.  As for whether he is competent to diagnose hearing loss, the United States Court of Appeals for the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  See Jandreau v. Nicholson, supra.  Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Taking Jandreau and Layno together, leads the Board to the conclusion that the complexity of the question and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert diagnosis is competent evidence.  While the Board finds that the Veteran is competent to report symptoms of diminished hearing, he is not competent to determine whether or not those symptoms rise to the level of a hearing loss disability per 38 C.F.R. § 3.385, as this determination is not ascertainable by mere observation.  Such a finding requires clinical audiological testing and the training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's lay assertions of hearing loss are insufficient to establish a diagnosis of hearing loss. 

As the record does not contain lay or medical evidence regarding the circumstances of in-service incurrence or aggravation of hearing loss or a disease or injury that may be related to any current hearing loss, and also does not show that the Veteran has bilateral hearing loss disability, as defined by regulation, service connection is not warranted.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


